02-12-536-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00536-CR
 
 



Efrain
  Carrillo Garcia a/k/a Garcia Efrain
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd District
  Court
 
of
  Tarrant County (1278278D)
 
December
  21, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00536-CR
 
 



Efrain Carrillo Garcia a/k/a Garcia Efrain


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Efrain Carrillo Garcia a/k/a Garcia Efrain attempts to appeal from his
conviction for the sexual assault of a child.  See Tex. Penal Code Ann.
§ 22.011(a)(2) (West 2011).  The trial court’s certification of Garcia’s
right to appeal states that this “is a plea bargain case, and the defendant has
NO right of appeal” and that “the defendant has waived the right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).
On
November 14, 2012, we notified Garcia’s retained trial counsel of Garcia’s
pro se notice of appeal, that the certification
indicating that Garcia had no right to appeal
had been filed in this court, and that this appeal could
be dismissed unless Garcia or any party desiring to
continue the appeal filed a response showing grounds for
continuing the appeal on or before November 26,
2012.  See Tex. R. App. P. 25.2(d).  To date, we have received no
response showing any grounds for continuing the appeal.  Rule 25.2(a)(2) limits the right
of appeal in a plea bargain
case to matters that were raised by written motion filed
and ruled on before trial or to cases in which the
appellant obtained the trial court’s permission to appeal.
 Tex. R. App. P. 25.2(a)(2).  In the present case, the
trial court’s certification states that Garcia has no right
to appeal and that he has waived his right to appeal.  Accordingly, we dismiss this appeal.  See Tex. R.
App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 21, 2012




[1]See Tex. R. App. P. 47.4.